Allowable Subject Matter
Claims 1-2, 4, 6-9, 11-14, 16-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made available fail to teach or fairly suggest a fluid flow measurement apparatus including a first fluid conduit fluidically connected between an inlet and an outlet with a first predetermined geometry having a first length and a first cross-section and flowing a first portion of the dynamic fluid flow, a second fluid conduit fluidically connected between the inlet and the outlet with a second predetermined geometry having a second length substantially the same as the first length and a second cross-section substantially the same as the first cross-section and flowinf a second portion of the dynamic fluid flow such that a dynamic behavior of second portion is representative of a dynamic behavior of the first portion; and a first flow meter configured to measure the second portion of the dynamic fluid flow.
The prior art to Berkcan et al. (2014/0260667) describes: a main flow area that includes a flow disruptor, and a bypass tube, but flow paths they define are far from having substantially the same lengths and cross-sectional areas and the dynamic behavior of the measured flow path would not be representative of the dynamic behavior of the main flow path, as currently claimed.
The prior art to Gotoh et al. (2007/0233412) describes the mass-flow-rate sensing means comprises pluralities of bypass pipes, and a sensor pipe having openings near both ends of the bypass pipes to bypass the bypass pipes for always flowing part of a gas at a predetermined ratio. Bypass pipe appears to have longer than the pipes, and the reference doesn’t say anything at all about their cross-sections and therefore they do not have the substantially the same geometries, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/15/2022